        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 1 of 40




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 SILAS BENJAMIN PARKS,

                      Petitioner,              Case No. 1:18-cv-00260-REB

 vs.                                           MEMORANDUM DECISION
                                               AND ORDER
 TEREMA CARLIN,

                      Respondent.




       Petitioner Silas Benjamin Parks, through counsel Greg S. Silvey, filed a Petition

for Writ of Habeas Corpus challenging his state court conviction. (Dkt. 1.) Respondent

filed an Answer and Brief in Support of Dismissal, and Petitioner filed a Reply. (Dkts.

11, 14.) All named parties have consented to the jurisdiction of a United States

Magistrate Judge to enter final orders in this case. (Dkt. 8.) See 28 U.S.C. § 636(c) and

Fed. R. Civ. P. 73. The Court takes judicial notice of the state court records lodged by

the parties. Fed. R. Evid. 201(b); Dawson v Mahoney, 451 F.3d 550, 551 (9th Cir. 2006).

       Having reviewed the arguments of the parties and the record in this matter,

including the state court record, the Court enters the following Order denying the Petition

and dismissing this case with prejudice.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 2 of 40




                              FACTUAL BACKGROUND

       Petitioner lived with his pregnant wife, Sarah Parks, in Moscow, Idaho. On the

morning of June 24, 2009, Petitioner’s wife’s body, burned beyond recognition, was

found in their apartment while Petitioner was at Anytime Fitness, a local fitness center,

working out. After Petitioner was charged with the death of his wife and unborn

daughter, he told his attorney, Ray Barker, a story implying that Petitioner had

accidentally killed his wife. Mr. Barker testified at the post-conviction hearing:

                  He told me that his memory was very vague, he told me
              that he did remember that morning, he wanted to sleep in,
              Sarah didn’t want him to sleep in and kept trying to wake him
              up. He was frustrated with that. He told me at one point he
              had recollections of seeing his hands around her throat. He
              told me that he – I believe he told me that at some point he
              realized that she was not responding, he attempted CPR on
              her, he tried to revive her. When he couldn’t revive her, he
              put her on the bed, lit the comforter on fire, I believe that’s
              where he said the fire started, with a charcoal grill lighter, and
              ran out of the house.

(State’s Lodging B-8, p. 303.) The time frame when Petitioner told that to Barker was

disputed, but the Idaho Court of Appeals found that Petitioner told Barker before they

began mediation proceedings.

       Similar to the story told to Barker, during the psychological evaluation done in

preparation for sentencing, Petitioner told psychologist Dr. Beaver the same story. Dr.

Beaver testified at sentencing that Petitioner told him that:

                  Sarah ... was trying to wake him up in the morning, that
              she pushed him, that she may have struck him, that he struck
              back, that he has some recollection of his hands around her
              throat. That at some point he realized that she was
              unresponsive and he attempted CPR, and then he realized that

MEMORANDUM DECISION AND ORDER - 2
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 3 of 40




                 in his mind she was dead. And so he put her – picked her up,
                 put her on a bed in the guest room and then lit the bed on fire.

(State’s Lodging B-2, p. 50.)

       After sentencing, Lance Hart, the arson investigator wanted to validate his theory

of the fire origin. He asked counsel for permission to approach Petitioner and then asked

Petitioner how the fire started. Hart testified at the post-conviction hearing that Petitioner

told him:

                     [H]e woke up that morning and ... he was in bed with
                 Sarah, they got into an argument and that he choked her, and
                 then he said that he didn’t mean to cause her death. He said
                 that he tried to resuscitate her, but it was too late. He said that
                 he then moved her body to the spare bedroom, and he
                 initiated the fire at the end of the bed which was consistent
                 with where we determined the area of fire origin to be.

(State’s Lodging B-8, p. 246.)

       At the post-conviction hearing, Petitioner clarified that he didn’t tell Hart he

“choked” Sarah; he told him he had a “hazy image of his hands around Sarah’s neck.”

(State’s Lodging B-8, pp. 377-80.) Petitioner told Hart that he had set the fire with a gas

grill butane lighter, by lighting the edge of the comforter that was hanging over the bed.

(Id., p. 378.) In addition, Petitioner said he told Hart:

                 I could remember Sarah on the floor, crying over her, begging
                 and pleading with her to wake up, trying to resuscitate her,
                 but that I didn’t actually remember carrying her to the other
                 bedroom. That I didn’t remember getting the lighter or
                 putting the lighter away, but I did remember setting the fire.
                 And I did remember hearing the alarm go off almost
                 immediately. I told him that I did not remember actually
                 leaving, but recalled being part way to the gym.

(Id., p. 380.)

MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 4 of 40




       However, throughout the case, except when he was trying to obtain a reduction of

his sentence, Petitioner has persisted in saying that he does not remember anything that

happened, that the evidence does not show that he strangled his wife to death, and that

there are other explanations for her death.

       On the morning of June 24, 2009, after Petitioner started the fire, he got in his car

and drove to Anytime Fitness, which was three and a half minutes away. He swiped his

membership card to obtain entrance into the Anytime Fitness facility at about 7:39 a.m.

At about 7:45 a.m., a witness noted fire and smoke coming from the Parks’ duplex; she

called 911 at 7:48 a.m. Firefighters responded to the scene minutes later. By that time,

Sarah Parks’ body was already burned beyond recognition. She was found in the guest

bedroom of the residence.

       Petitioner arrived back at the residence at 8:15 a.m. He told a University of Idaho

student at the scene that he had been trying to call his wife. Authorities examined both of

the Parks’ phones and did not see a call from Petitioner to his wife during that time

frame. Parks explained this by saying he had actually asked a friend to try to call his wife.

       Dr. Jeffery Reynolds performed an autopsy on Sarah and the unborn child, who

about 19-20 weeks old. In the autopsy report, he described the condition of Sarah’s body:

                     Body is that of a phenotypic female heavily charred
              over the entire body. The back is slightly more preserved than
              the rest of the body, consistent with body habitus as found.
              Hands are completely incinerated, and feet in the classic
              pugilistic contraction posture, and all extremities burned
              down to the bone.... Any evidence of superficial trauma has
              been destroyed by thermal damage. Despite the thermal
              destruction of most of the anterior structures of the neck, the


MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 5 of 40




             hyoid bone is present and is intact throughout and shows no
             evidence of fracture or peri-bone hemorrhage.

(State’s Lodging B-4, p. 153.)

      Dr. Reynolds testified about his analysis of the cause of death in deposition:

      Q.     Do[] [the circumstances surrounding death] aid your autopsy?

      A.     [W]hen I found out the fire didn’t cause the death, now you
             start looking for any evidence of mechanical injury, you
             know, gunshot wounds, stabbing wounds, broken bones, all
             those sort of things, none of which were present. And what
             you’re trying to do is narrow down the possibilities of what
             can cause death without leaving any evidence.

                 That’s drugs or suffocation, you know, hypoxia, basically.
             Put a plastic bag over the head and remove the plastic bag, or
             somebody else will because you’ll be dead. So suffocation or
             strangulation, strangulation would leave evidence in an intact
             body, but the neck area was completely burned. So you can
             strangle somebody and leave no evidence in this case, which
             is why I said the cause of death was probable, because I did
             not have the tox report at the time this report was issued. The
             tox report ruled out the drugs. So it’s not an overdose of drugs
             that caused her death.

                So we’re talking about it’s something that denied oxygen.
             There were findings in the autopsy that said that their
             breathing stopped before their heart stopped, and that’s
             because the brain drives your breathing. The heart is
             autonomous. It doesn’t use your brain, and the brain dies first
             of a lack of oxygen. So she stopped breathing for minutes
             before her heart stopped. So that’s why I said the probable
             suffocation or strangulation.

      Q.     Is there a point in your examination that you were able to
             determine that she had died prior to the fire?

      A.     When you first open the body, the fact that the blood in the
             blood vessels is not cherry red from carbon monoxide, that it
             looks like old blood, you kind of say, Okay. That makes it
             unlikely carbon monoxide’s fault.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 6 of 40




                 But there’s other things that you can inhale in fires that do
              bad things to you, but she didn’t even have soot or any
              evidence of smoke inhalation in her lungs. There’s no
              inflammatory response. There’s no evidence she was
              breathing hot air. So you kind of go, Okay. The fire’s not the
              problem.

(State’s Lodging B-7, pp. 64-65.)

       Petitioner’s trial counsel, Ray Barker and Charles Kovis, began investigations and

preparations for trial. Lance Hart, the State’s fire expert, opined that “the fire was not

started by accident, but by the introduction of an open flame to available fuels and/or to

introduced fuels.” (State’s Lodging C-4, p. 5.) Defense counsel hired a fire investigator,

Mr. Butterfield, who had some divergent opinions from the State’s experts, but whose

opinion ultimately was deemed not helpful; they decided they did not want him to write a

report. (State’s Lodging B-8, p. 332.) At the beginning of the case, counsel were in the

early stages of employing a pathologist to testify at trial. They consulted Thomas M.

Donndelinger, M.D., of Nampa, Idaho, who informed them that he could review the

autopsy report and give them an opinion, but that he no longer testified at trial. Because

finding a trial expert was their goal, they continuing searching. They consulted with

Todd C. Grey, M.D., the chief medical examiner for the state of Utah. Dr. Grey said he

would be willing to review the records and testify at trial.

       In addition, counsel researched bringing on a pharmacologist, Dr. Campbell from

WSU School of Pharmacology, because Petitioner reported that Sarah had been coughing

the evening before her death due to her asthma and had left the master bedroom to sleep




MEMORANDUM DECISION AND ORDER - 6
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 7 of 40




in the guest bedroom so as not to disturb his sleep.. (See State’s Lodging B-8.) Barker

also went to the duplex with their investigator twice to view the scene. (Id., p. 294.)

        Petitioner’s trial counsel had also received discovery materials from the State.

Both of Petitioner’s parents said he had a “sudden temper” (State’s Lodging B-2, p. 50),

and Petitioner himself described it as “seeing red.” (State’s Lodging B-8, p. 160.) He

admitted to having previously punched holes in the walls, before and after marriage. (Id.)

At one point, he had described himself as being “part angel, part demon.” (Id., p. 162.)

        Petitioner’s trial counsel also learned that Petitioner had been involved in three

physical altercations with Sarah several years prior to her death. Petitioner had been

charged with domestic violence as a result of the third incident; he had plea-bargained it

down to disturbing the peace. He had gone to domestic violence counseling as a result of

the third incident.1

        Before Dr. Grey was retained to review the pathology associated with the death of

the victims, Petitioner and his counsel participated in mediation with the State. The State

offered to lower the criminal charges from two counts of first degree murder to two

counts of voluntary manslaughter if Petitioner would plead guilty to those counts and the

arson count. Both Barker and Kovis thought that the offer reflected the best that

Petitioner could do after a jury trial and thought that the plea would avoid a life sentence




1
 Two years prior to her death, Sarah had had a “marital indiscretion”—“some sort of a relationship with
another man”—that Petitioner partially attributed to “the hurt [he] had caused her in the first year of
marriage” [and] “the emotional trauma of [him] physically lashing out at her, pushing her down.” (State’s
Lodging B-8, pp. 211-13.)


MEMORANDUM DECISION AND ORDER - 7
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 8 of 40




on first degree murder convictions. In addition, a legal expert, Tom Clark, also testified

that the evidence against Petitioner was strong. Clark opined that “given the fire, I think

that a jury isn’t going to have any sympathy for that nature of the conduct, and I think it’s

very probable that that would happen [Petitioner would have been convicted of first

degree murder]. (See State’s Lodging B-8, pp. 284-85; B-6, pp. 3, 302.)

       Upon the advice of trial counsel, Petitioner pleaded guilty to and was convicted of

two counts of voluntary manslaughter and one count of first degree arson for strangling

or asphyxiating his pregnant wife and then setting fire to the bedroom. Latah County

Second Judicial District Judge Jeff M. Brudie presided over pretrial, sentencing, and

post-conviction proceedings. Judge Brudie sentenced Petitioner to fifteen years fixed and

fifteen years indeterminate on each manslaughter charge, to run concurrently with each

other, and five years fixed, with twenty-five years indeterminate on the arson charge, to

run consecutively to the manslaughter sentences. That means Petitioner must serve

twenty years in prison before being eligible for parole, and a total of forty years if he is

not granted parole. (State’s Lodging B-2, pp. 135-36.) Judgment was entered on

September 2, 2010.

       As part of the plea agreement, Petitioner did not file a direct appeal. He filed a

Rule 35 motion for reduction of sentences. In attempting to convince the court to reduce

his sentences, Petitioner wrote:

                     Dear Judge Brudie:

                     I have learned a great deal about myself and my
              explosive anger problem in my short time in prison.
              Unfortunately, the prison system does not do programming,

MEMORANDUM DECISION AND ORDER - 8
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 9 of 40




              like anger management, until shortly before an inmate’s
              release date. I would not wish to wait nineteen years before I
              start working on my problem. I would not even wait six years.
              I want this problem, this order [sic], this source of horror, to
              be utterly eradicated from my life as soon as possible. To that
              end, I have been delving through the library here for any and
              all resources pertaining to anger. The information I have
              come across has been surprisingly enlightening and helpful in
              understanding why I came to the point I did.
                  * * *
                  I was having minor bouts of sudden anger that slowly
              built up until 2006, when I hurt my wife. I then redoubled my
              efforts to repress my anger and it just continued to build
              pressure until it erupted that morning of June 24, 2009.

(State’s Lodging B-1, pp. 41-42.) Judge Brudie denied the motion to reduce the

sentences.

       Petitioner was appointed new lawyers for his post-conviction action. In

preparation for that action, his lawyers retained Dr. Jonathan L. Arden, a Virginia

pathologist, to review the autopsy findings. Dr. Arden challenged Dr. Reynolds’ autopsy

procedures as incorrect and his causal analysis as outdated, erroneous, and speculative.

       Dr. Arden said that “Dr. Reynolds did not weigh any of the organs, and, in fact,

weight [of] the organs is part of the procedures that really should be required in any

forensic autopsy, and that wasn’t done in this instance.” (State’s Lodging B-8, pp. 34-35.)

Dr. Reynolds explained in deposition why he did not weigh the organs:

                 Well, she’d been cooked. Unless I saw that an organ was
              abnormally small or abnormally large, in which case I’d
              weigh it, the weight of the organs is going to be distorted by
              the fact that there’s thermal damage in the body. Both the
              chest and the abdominal cavity were violated by fire, so they
              were open to the air, and they’d been open to the air for days
              before I did the autopsy, or at least a day or two, so there’s all
              kinds of moisture exchange going on, so the weights just

MEMORANDUM DECISION AND ORDER - 9
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 10 of 40




              aren’t accurate. They don’t tell me much. It’s a number, but
              it’s not data.

(State’s Lodging B-7, p- 67-68.) Dr. Arden responded that he still believed the organs

would have told something had they been weighed, even if thermally damaged. (State’s

Lodging B-8, pp. 37-38.)

       Dr. Arden said that Dr. Reynolds’ use of pulmonary congestion as a basis for

making a judgment that Sarah and the fetus had respiratory arrest before cardiac arrest is

not supported in his field and he has not seen it used in over 30 years of being a

pathologist. Pulmonary congestion actually means very little, and it is exceedingly

common at autopsy, Dr. Arden testified at the post-conviction evidentiary hearing.

(State’s Lodging B-8, p. 68.)

       On the topic of petechia hemorrhaging, Dr. Reynolds had opined:

                      The petechial hemorrhages that you see on the
                  maternal pleural and fetal epicardium, those are what
                  you see when people stop breathing while they still
                  have a blood pressure. The oxygen starts to damage
                  tissue and the blood vessels can start to leak blood.

                     You can also see that in a crush injury for different
                  reasons, which is a pressure pulse, which didn’t
                  happen in this case. So basically the respiratory arrest
                  prior to cardiac arrest, I added that subheading
                  because that’s one of the things that told me that’s
                  what happened. The petechial hemorrhages in the
                  thoracic area of both the child and the mother implied
                  they both had a blood pressure when oxygen was
                  denied to their system and things started to die. The
                  heart will keep going for ten minutes, so it’s pretty
                  tough.

(State’s Lodging B-7, p. 70.)


MEMORANDUM DECISION AND ORDER - 10
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 11 of 40




        But Dr. Arden disagreed: While “petechia hemorrhages that were described in this

autopsy involved internal surfaces of membranes in the body of Ms. Parks and in the

body of her fetus” (State’s Lodging B-8, pp. 45-46), “petechia hemorrhages in those

locations ... are not the types of locations that are indicative of an asphyxial death.” (Id.)

Dr. Arden concluded, “that was a piece of evidence that was misinterpreted by Dr.

Reynolds to support that conclusion. (Id., p. 44.)

        Dr. Arden did agree with Dr. Reynolds that Sarah’s death was not caused by

drugs, alcohol, other chemical causes, gunshot wounds, stab wounds, asthma, broken

bones sustained during life, drowning, other diseases, a fixed blockage of airway (such as

by food), soot in her airways, thermal damage to her airways, or carbon monoxide in her

blood. Dr. Arden opined that there was no positive evidence of strangulation2 or

suffocation to support Dr. Reynolds’ conclusions as to the causes of death, but Dr. Arden

could not eliminate them as causes of death. (Id., pp. 106-08.)

        Based upon Dr. Arden’s report, Petitioner brought a post-conviction ineffective

assistance of counsel claim against Attorneys Barker and Kovis, asserting that they

should have obtained an independent pathology report before advising Petitioner to plead

guilty. Petitioner also brought a state law claim based on a state statute not at issue in this

federal action. After an evidentiary hearing, Judge Brudie denied the post-conviction

petition. The Idaho Court of Appeals affirmed, and the Idaho Supreme Court denied

Petitioner’s petition for review. That action concluded in June 2018.


2
  For example, Dr. Arden said the hyoid bone of the neck can be broken in strangulation, but it was found
intact in Sarah’s neck.

MEMORANDUM DECISION AND ORDER - 11
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 12 of 40




       In his federal Petition for Writ of Habeas Corpus, Petitioner brings three

ineffective assistance of trial counsel claims based upon the report of Dr. Arden, which

the Court will now address.

                                 STANDARDS OF LAW

       1. AEDPA Deferential Review Standard

       Federal habeas corpus relief may be granted where a petitioner “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). A challenge to a state court judgment that addressed the merits of any federal

claims is governed by Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”).

       The AEDPA limits relief to instances where the state court’s adjudication of the

petitioner’s claim:

       1.     resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

       2.    resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented in
             the state court proceeding.
28 U.S.C. § 2254(d). A federal habeas court reviews the state court’s “last reasoned

decision” in determining whether a petitioner is entitled to relief. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991).

       As to the facts, the United States Supreme Court has clarified “that review under §

2254(d)(1) is limited to the record that was before the state court that adjudicated the

claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011); 28 U.S.C.


MEMORANDUM DECISION AND ORDER - 12
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 13 of 40




§2254(e)(2). This means that evidence not presented to the state court may not be

introduced on federal habeas review if a claim (1) was adjudicated on the merits in state

court and (2) the underlying factual determination of the state court is not unreasonable.

See Murray v. Schriro, 745 F.3d 984, 999 (9th Cir. 2014). In such case, a “determination

of a factual issue made by a State court shall be presumed to be correct,” and the

petitioner must show, by clear and convincing evidence, that the factual findings are not

just erroneous, but unreasonable, in light of the evidence presented to the state courts. 28

U.S.C. § 2254(e)(1); § 2254(d)(2).

       In Pizzuto v. Yordy, the Ninth Circuit reiterated the high standard for such a

showing:

                     Under § 2254(d)(2), we may not characterize a state
             court’s factual determinations as unreasonable “merely
             because [we] would have reached a different conclusion in
             the first instance.” Brumfield, 135 S. Ct. at 2277 (alteration in
             original) (quoting Wood v. Allen, 558 U.S. 290, 301, 130
             S.Ct. 841, 175 L.Ed.2d 738 (2010)). “Instead, § 2254(d)(2)
             requires that we accord the state trial court substantial
             deference.” Id. “If ‘[r]easonable minds reviewing the record
             might disagree about the finding in question, on habeas
             review that does not suffice to supersede the trial court’s ...
             determination.’” Id. (alterations in original) (quoting Wood,
             558 U.S. at 301, 130 S.Ct. 841).
947 F.3d 510, 530 (9th Cir. 2019).

       Where a petitioner contests the state court’s legal conclusions, including

application of the law to the facts, § 2254(d)(1) governs. That section consists of two

alternative tests: the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

MEMORANDUM DECISION AND ORDER - 13
          Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 14 of 40




[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 572 U.S 415, 426 (2014).

       Though the source of clearly established federal law is only found in the holdings

of the United States Supreme Court, circuit precedent may be persuasive authority for

determining whether a state court decision is an unreasonable application of Supreme

Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999). However,

circuit law may not be used “to refine or sharpen a general principle of Supreme Court

jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.”

Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       Like the deference due state court findings of fact, a federal court cannot grant

habeas relief simply because it concludes in its independent judgment that the state

court’s legal conclusions are incorrect or wrong; rather, the state court’s application of

federal law must be objectively unreasonable to warrant relief. Lockyer v. Andrade, 538

MEMORANDUM DECISION AND ORDER - 14
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 15 of 40




U.S. 63, 75 (2003); Bell v. Cone, 535 U.S. at 694. That is, if fairminded jurists could

disagree on the correctness of the state court’s decision, then relief is not warranted under

§ 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

emphasized that “even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. (internal citation omitted).

                2. De Novo Review Standard

       In some instances AEDPA deferential review under § 2254(d)(1) does not apply:

(1) if the state appellate court did not decide a properly-asserted federal claim, (2) if the

state court’s factual findings are unreasonable under § 2254(d)(2), or (3) if an adequate

excuse for the procedural default of a claim exists. In such instances, the federal district

court reviews the claim de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

As in the pre-AEDPA era, a district court reviewing a claim de novo can draw from both

United States Supreme Court and circuit precedent, limited only by the non-retroactivity

rule of Teague v. Lane, 489 U.S. 288 (1989).

       Under de novo review, if the factual findings of the state court are not

unreasonable, then the Court must apply the presumption of correctness found in 28

U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167.

Conversely, if a state court factual determination is unreasonable, or if there are no state

court factual findings, the federal court is not limited by § 2254(e)(1) and the federal

district court may consider evidence outside the state court record, except to the extent

that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014).



MEMORANDUM DECISION AND ORDER - 15
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 16 of 40




                 3. Harmless Error Standard

         Even if a petitioner succeeds in demonstrating a constitutional error in his

conviction under any of the above standards, federal habeas relief is available only if the

petitioner “can establish that [the error] resulted in ‘actual prejudice.’” Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993). Under the Brecht standard, an error is not

harmless, and habeas relief must be granted, only if the federal court has “grave doubt

about whether a trial error of federal law had substantial and injurious effect or influence

in determining the jury’s verdict.” O’Neal v. McAninch, 513 U.S. 432, 436 (1995)

(punctuation altered). However, some types of claims “are analyzed under their own

harmless error [or prejudice] standards, which can render Brecht analysis unnecessary.”

Jackson v. Brown, 513 F.3d 1057, 1070 (9th Cir. 2008). Ineffective assistance of counsel

claims are included in this category. Musladin v. Lamarque, 555 F.3d 830, 834 (9th Cir.

2009).

         4. Ineffective Assistance of Counsel Standard of Law

         As recognized by Judge Brudie and the Idaho Court of Appeals, the clearly-

established law governing a Sixth Amendment claim of ineffective assistance of counsel

is found in Strickland v. Washington, 466 U.S. 668 (1984). Strickland dictates that, to

succeed on an ineffective assistance claim, a petitioner must show that (1) counsel’s

performance was deficient in that it fell below an objective standard of reasonableness,

and that (2) the petitioner was prejudiced by the deficient performance. Id. at 684.

         In assessing trial counsel’s performance under Strickland’s first prong, a

reviewing court must view counsel’s conduct at the time that the challenged act or

MEMORANDUM DECISION AND ORDER - 16
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 17 of 40




omission occurred, making an effort to eliminate the distorting lens of hindsight. Id. at

689. The court must indulge in the strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance. Id.

       In assessing prejudice under Strickland’s second prong, a court must find under

the particular circumstances of the case that there is a reasonable probability, but for

counsel’s errors, the result of the proceeding would have been different. Id. at 684, 694.

A reasonable probability is one sufficient to undermine confidence in the outcome. Id. at

694.

       Both deficient performance and prejudice must be established to prove an

ineffective assistance of counsel claim. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.

       The foregoing standard, giving deference to counsel’s decisionmaking, is the de

novo standard of review. As explained above, another layer of deference—to the state

court decision—is afforded under AEDPA. In guiding district courts reviewing

Strickland claims on habeas corpus review, the United States Supreme Court explained:

              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,

MEMORANDUM DECISION AND ORDER - 17
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 18 of 40




              120 S.Ct. 1495. A state court must be granted a deference and
              latitude that are not in operation when the case involves
              review under the Strickland standard itself.

Harrington v. Richter, 562 U.S. 86, 112 (2011).

            REVIEW OF PETITION FOR WRIT OF HABEAS CORPUS

       1. Discussion of Claim 1

       Petitioner asserts that trial counsel was ineffective for failing to retain a forensic

pathologist to challenge the conclusions of the state autopsy report with regard to Sarah’s

cause of death before advising him to plead guilty. (Dkt. 1, p. 5.) This claim was decided

on the merits by the Idaho Court of Appeals and, in its denial of the petition for review,

by the Idaho Supreme Court. Therefore, the Idaho Court of Appeals’ decision is entitled

to AEDPA deference. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (“[A] federal

court should ‘look through’ [an] unexplained decision to the last related state-court

decision that does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning.”).

       On post-conviction appellate review, the Idaho Court of Appeals first noted that

“Parks does not assert that the district court factual findings are erroneous, so our review

is limited to the district court’s application of the relevant law to the facts.” (State

Lodging C-4, p. 3.) The Idaho Court of Appeals then addressed the deficient performance

prong of Strickland. First, the appellate court pinpointed the state district court’s

conclusion as to deficient performance:

                 The district court concluded that Parks failed to meet his
              burden of showing that trial counsel were deficient. The court
              determined that trial counsel's advice was not given due to

MEMORANDUM DECISION AND ORDER - 18
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 19 of 40




               lack of investigation or preparation on the part of counsel, but
               concluded instead that Parks' counsel investigated the case,
               prepared a defense, and ultimately advised Parks to accept the
               plea deal which significantly reduced his potential prison
               sentence because both attorneys saw the plea deal as the best
               realistic outcome for their client. We agree.

(Id., p. 4.)

        The Idaho Court of Appeals followed the standard of law regarding deficient

performance in trial preparation, noting that “we will not second-guess trial counsel in the

particularities of trial preparation.” (Id.) The Idaho Court of Appeals then analyzed the

“circumstances surrounding the attorneys’ investigation,” finding that the analysis:

                reveal[ed] that counsel's pretrial preparation did not fall
                below a level of reasonable performance. The State had
                strong evidence of Parks' guilt that made counsel's advice
                to accept the State's plea offer objectively reasonable. Parks
                told authorities that he had woken up at 6:45 a.m., checked
                on his wife, and then left at about 7:20 a.m. to drive to a
                fitness facility to workout. However, it only takes
                approximately three and one-half minutes to drive from the
                Parks' residence to the fitness facility, and authorities were
                able to confirm that Parks swiped his membership card at
                the facility's card access point at 7:39 a.m. on the morning
                of the fire. Additionally, the Fire Marshal's investigation
                concluded that the fire started between approximately 7:33
                a.m. and 7:38 a.m., just ten to fifteen minutes before it was
                initially observed and reported by a witness and just a few
                minutes before Parks swiped his access card at the gym.
                The investigation further concluded that the fire was not
                started by accident, but by the introduction of an open
                flame to available fuels and/or to introduced fuels.
                Furthermore, the State pathologist concluded the cause of
                death was probable suffocation or strangulation because
                Sarah suffered respiratory arrest prior to cardiac arrest, and
                the pathologist discovered no evidence of infection, no
                mechanical trauma, and no evidence of soot or thermal
                damage in the respiratory tract. So, in preparation for trial,
                counsel hired an investigator, consulted a fire expert, and

MEMORANDUM DECISION AND ORDER - 19
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 20 of 40




                 were in the early stages of employing a pathologist who
                 would have testified for Parks if the case had gone to trial.

                    Significantly, counsel conducted all of this preparation
                despite the fact that Parks had told them prior to mediation
                that he could recall his hands around Sarah's throat and
                despite the fact that Parks specifically asked trial counsel not
                to pursue a defense theory based on evidence of an alternate
                perpetrator.[3] Parks' counsel perceived these statements to
                mean that Parks was reluctantly communicating that he did,
                in fact, kill Sarah Parks. Given the circumstances surrounding
                the attorneys' investigation, counsel's pretrial preparation did
                not fall below a level of reasonable performance.

(State’s Lodging C-4, pp. 4-6 (italics added for the following discussion.)

        Petitioner asserts that the Idaho Court of Appeals made an erroneous finding of

fact because the state trial court did not itself make a finding of fact as to whether counsel

or Petitioner was more credible regarding differing testimony about whether Petitioner

told Barker before or after the mediation on March 30, 2010, that he vaguely

remembered his hands around Sarah’s neck and that he set the fire to burn her body.

Counsel testified it was before mediation (State’s Lodging B-8, pp. 303, 308), while

Petitioner testified it was after mediation.4 (Id., p. 338.) The Court will therefore review

the record to determine whether it supports the Idaho Court of Appeals’ finding of fact

that the conversation occurred before mediation.




3
  See testimony of Charles Kovis in State’s Lodging B-8, p. 334: “In going through the discovery and
talking with Mr. Barker, receiving letters from a local pastor Mr. Jim Wilson, there may have been an
alternative perpetrator, I don’t know whether it would be appropriate to give his name; but when I read
that, I kind of thought, wow, you know, this is a potential – you know, another suspect. And I was really
wanting to go down that path and Mr. Parks told me not to.”
4
  Mediation and the change of plea hearing were on the same day.

MEMORANDUM DECISION AND ORDER - 20
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 21 of 40




       Barker testified at the post-conviction hearing that he had taken notes of what

Petitioner said, the notes were not dated, he could not remember the date of the

conversation, but he knew that the notes were made before the mediation because, he

said, “I do know that I had that information going into the mediation.” (State’s Lodging

B-8, p. 308.) He testified that he attempted to discuss what happened on the morning of

the fire with Petitioner prior to the mediation, but he couldn’t recall Petitioner telling him

anything except the “hands around the throat” statement and “I can’t remember

anything.” (Id., pp. 308-09.) At the time of mediation, Barker testified, his belief

regarding the cause of Sarah’s death was that Petitioner had strangled her, and that was

because of the statement Petitioner made to him about seeing his hands wrapped around

her throat. (Id., p. 316.) Barker spoke with Petitioner more frequently when he was in jail

(Petitioner was released on bail between the change of plea hearing and sentencing

hearing). (Id., p. 319.) On re-cross examination Barker was asked if it was possible that

his undated notes were created after mediation. He said “no” because “I know going into

the mediation, prior to that he had made the comment of seeing his hands wrapped

around her throat.” (Id., p. 321.)

       Charles Kovis testified that he was not originally appointed to represent Petitioner,

but was brought in later, at a time when Petitioner was still in custody prior to the

change-of-plea hearing. (Id., p. 328.) Kovis testified: “I never ask my clients whether

they did it or not because I don’t care.” (Id., p. 335.)

       Kovis testified:



MEMORANDUM DECISION AND ORDER - 21
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 22 of 40




                 Silas has never told me that he did it. I believe prior to
                 mediation that I had spoken with Mr. Barker, and he said that
                 Silas told him that he had recollections of either being on top
                 of his wife with his hands around her neck or something like
                 that, and I was like, okay, I can understand that.

(Id., p. 341.)

       However, because Parks told him not to pursue an alternative suspect named

“Phillip” suggested by Parks’ pastor, Kovis said, “[I]t certainly would make me think that

if I wasn’t going to be able to go after somebody else, there must be a reason why.” (Id.,

p. 335.) Kovis testified about his post-preliminary hearing and pre-mediation thought

processes about a defense strategy, with Parks having told him not to pursue “Phillip.”

                         Well, having read the autopsy report where it said that
                 the lady and child were – didn’t have any soot in their lungs,
                 that they were dead before the fire, you know, it – basically
                 I’m looking at something like that saying, well, what are the
                 potential avenues, how logically can you figure this out. And
                 I was kind of – you know, when I heard that she had had
                 asthma and things like that and had coughed at night when
                 she was sleeping, that there was also asthma medication, I
                 think, in the house, I thought maybe, you know, that she had
                 an asthma attack or something. The autopsy basically said
                 that didn’t happen, but I thought maybe we could go that
                 route.

                         The biggest problem I had with that, though, was about
                 the fire, I mean. Okay. So in my mind, I guess I was thinking
                 that charge was first degree murder which carries a
                 mandatory ten to life sentence, along with the arson first
                 degree, that in my own mind, that it might have been a
                 voluntary manslaughter which is unlawful killing of a human
                 being upon sudden quarrel or heat of passion.

                       And, you know, I have talked to Mr. Parks many,
                 many times, he just never seemed like a person who would
                 commit a first degree murder premeditation or torture. And I
                 thought something must have happened; what, I don’t know. I

MEMORANDUM DECISION AND ORDER - 22
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 23 of 40




              mean I’m not a grumpy person when I wake up, but you’d
              have to be pretty damn grumpy to start a fire and burn
              somebody up that early in the morning, but that’s not me.

                     And I always thought that if we went to trial and could
              get a voluntary manslaughter, that would be the absolute best
              that could ever happen at trial. And my biggest fear, my
              absolute biggest fear was always the fire. Because the judge
              can instruct the jury that you have to premeditate for first
              degree murder, and that a jury would look at the fire and the
              callousness of going over and working out while the fire is
              going, as if somebody who did that after the fact, and then
              they probably were mean enough or they wouldn’t – they
              would disregard the judge’s instructions to not think about
              what happened afterwards, but you could only think about
              what happened forwards. And that was – that was my
              absolute biggest worry.

                      And then I was also kind of worried that maybe the
              jury would think that throwing gas on somebody and lighting
              them on fire could be torture which is pretty much implied
              first degree murder. And my goal, as far as a goal is
              concerned, was as Silas’ lawyer is I wanted to have him have
              his feet on the street as soon as he could ultimately.

(State’s Lodging B-8, pp. 336-38.)

       Petitioner, on the other hand, testified in rebuttal that he told Barker about his

“hands on the throat” after mediation and his change of plea: “I know that the first that I

told anyone of my full recollection of what had happened that morning was in the

presentence investigation packet; and before I had given it to Mr. Barker, I let me [sic]

parents read it. And my parents noted that to the presentence investigator and that is in

the presentence investigation report.” (Id., pp. 384-85.) He discussed that his parents did

not know before the change of plea hearing that he was going to plead, and “at that point

in time “she believed I had no knowledge of what had happened to Sarah.” (Id., p. 384.)


MEMORANDUM DECISION AND ORDER - 23
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 24 of 40




Petitioner used Barker’s notes and the lawyers’ billing records to attempt to aid his

memory. Petitioner said he believed the notes were from a meeting with Barker and

Kovis. (Id., pp. 385, 388-89.)

         However, Barker and Kovis believe that Petitioner told Barker, and then Barker

told Kovis. Barker often came to see Petitioner alone in jail when Barker was the only

attorney assigned to the case. (Id., p. 395.) Barker and Kovis began work on the case at

different times and had different philosophies about discussing whether the defendant had

committed the crime. The scenario that Petitioner told Barker, Barker took notes, and

then Barker told Kovis is more indicative of the timeframes when each counsel began

working on the case and more indicative of their different philosophies about discussing

guilt.

         Petitioner argues that the Idaho Court of Appeals’ statement of fact that Petitioner

told his trial counsel prior to mediation something about recalling his hands around

Sarah’s throat is an unreasonable finding of fact because the state trial court did not make

that finding. However, on federal habeas review, the findings of fact of the state appellate

court (and the state district court findings of fact not in conflict with state appellate court

findings of fact) are entitled to AEDPA deference. See James v. Ryan, 733 F.3d 911, 916

(9th Cir. 2013) (noting that Johnson “does not require us to ignore a state court’s explicit

explanation of its own decision”); Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991) (we

look “to the last reasoned decision” resolving a claim).

         The Idaho Court of Appeals is entitled to make different findings of fact from the

trial court, and those are the primary facts this Court is required to review. This finding of

MEMORANDUM DECISION AND ORDER - 24
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 25 of 40




fact by the Idaho Court of Appeals does not contravene any finding of fact or conclusion

of the trial court. It is simply an additional finding of fact that is supported by the record.

Hence, the Court concludes that this is a reasonable finding of fact based on the totality

of the testimony of Petitioner, Barker, and Kovis at the hearing; the reasonable inferences

drawn from that testimony; and the other facts found in the record, including the

transcript of the evidentiary hearing held by the state district court.5

        As to the question of the timing of hiring a defense pathology expert, Kovis

testified that, from the time he first read the autopsy report, he did feel the need to have

an expert for the defense. “Any time the state has an expert, the Defense should have an

expert to rebut it,” he said. (Id., p. 344.) However, Kovis knew that he was “stuck with”

certain findings of the autopsy, because once the person has been buried, another expert

cannot re-examine the body. Kovis said he knew he couldn’t change the fact that Dr.

Reynolds found no soot in Sarah’s lungs. He said his “heart sank” when he read that,

because it led to a logical conclusion—“there’s two people in the house, somebody dies,

gets set on fire; who else did it.” (State’s Lodging B-8, p. 345.) He felt the State had a

very strong circumstantial case, and, if they went to trial, there was a high probability that

Petitioner would be found guilty of first degree murder. (Id., p. 346.)




5
 Alternatively, even if this is considered a § 2254(d)(2) error, whether Petitioner told Barker before or
after the mediation is only minimally relevant to this Court’s conclusion. Because of other strong
evidence—pointing to Petitioner as the perpetrator of the deaths and the fire—that Barker and Kovis
possessed prior to mediation, this Court concludes that the difference in factfinding does not make a
difference in the outcome of this claim and is therefore harmless.


MEMORANDUM DECISION AND ORDER - 25
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 26 of 40




       However, by the time they received the offer from the State, Kovis did not feel it

was necessary to hire an expert to review the autopsy report before Petitioner entered his

plea to the reduced charges, for the following reasons:

                        He said he did it. If we were going to trial, I guarantee
               you that Mr. Gray would have testified; but if you admit you
               did it, I don’t need to waste the County’s money or the State’s
               money going and hiring experts when there’s no need.

(Id., p. 346.) Kovis said he felt the same way even after reading Dr. Arden’s report,

because it did not change the fact that there was no smoke in Sarah’s lungs. (Id., pp. 346-

47.)

       Kovis said that he advised Petitioner that, in his experience with Lewiston judges,

they did not like to take an Alford plea – a plea in which the defendant reserves the right

to say he did not commit the crime. Kovis told Petitioner that he would “absolutely

need[] to allocute” and say he did it. Kovis said if you took responsibility, you could get

“15 years on the bottom,” but if you said “My lawyer told me to plead guilty,” or “I’m

just pleading guilty just so I can get out of jail,” it might mean “25 or 30 years at the

bottom end.” (Id., p. 348.) Kovis said: “I don’t ever tell my clients what to say in

situation like that, I just say you need to say that you did it; and if you didn’t do it, we’ll

go to trial.” (Id.)

       Kovis testified that he had this discussion with Petitioner, and Petitioner ultimately

decided to enter into a plea to the Rule 11 agreement which was 15 years fixed at the

bottom. (Id.) Kovis warned Petitioner prior to entering the plea that he could get a 40-




MEMORANDUM DECISION AND ORDER - 26
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 27 of 40




year fixed sentence, but told him that some manslaughter perpetrators have gotten as few

as five years. (Id., pp. 344-45.)

       At the post-conviction hearing, cross-examination of Kovis revealed some

differences from his deposition testimony, such as (1) whether he had discussed the

contents of the autopsy report with Dr. Grey (“no” at deposition, “yes ... a little bit about

the autopsy but not the content of the report” at the hearing); (2) whether he ever told

Petitioner, “Judge Brudie comes from the same cut of cloth as I do” (“yes” at deposition,

but “no” at the hearing), and (3) whether he ever asked Dr. Beaver if he thought

Petitioner was telling the truth about his absence of memory (“no, you know I don’t

know,” at deposition, “yes, I think so” at the hearing). (See id., pp. 360-67.)

       Having had all of this evidence before it, the appellate court reasonably found that

Barker knew that Petitioner told him about recalling his hands around Sarah’s neck

before the mediation, and that court used it as a significant fact to support its decision.

The appellate court relied on this finding of fact to support its decision that trial counsel

had not performed deficiently in their pre-trial duties.

       This Court agrees. As discussed above, Petitioner’s counsel adequately prepared

for trial, pursuing two different pathologists to find one willing to review the records and

testify at trial. Petitioner’s counsel quickly hired an arson expert, but that did not reap

positive results for Petitioner’s defense—as it was clear that the perpetrator had purposely

set the fire. Petitioner’s history of bouts of uncontrollable anger and violence toward

property and toward Sarah were negative factors. Petitioner’s estimates of timing,

compared to the Anytime Fitness clock-in system, did not support his defense. The

MEMORANDUM DECISION AND ORDER - 27
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 28 of 40




conclusion of Dr. Reynolds failed to show any reasonable explanation for Sarah’s death

other than strangulation or asphyxiation—the evidence of which the perpetrator

purposely set out to destroy.

       Importantly, trial counsel knew before mediation that there would never be an

exculpatory explanation for the fire, only that Petitioner lit it to cover up the deaths—a

fact that most jurists who have been involved in this case have identified as a fact that

might have inflamed the jury. True to the motive for burning the body, no flesh was left

on Sarah’s neck from which Dr. Reynolds could have found strangulation marks. Tom

Clark, the legal expert, testified:

                  I think what would really bother a jury is first you have
               somebody that is willing to destroy somebody else’s property,
               not their own, burn somebody’s apartment house down. But
               beyond that, much, much, much more important is that you
               have somebody that commits a barbaric act of destroying the
               body of someone that they purportedly love and willing to
               burn that up, an atrocious act.

(State’s Lodging B-8, p. 284.)

       On post-conviction review, Judge Brudie opined: “Parks’ defense attorneys clearly

recognized what Parks, and perhaps his current counsel do not: the post-death arson of

the apartment, which Parks admits, was powerful and persuasive circumstantial evidence

of having engaged in conduct which caused the death of Sarah and the unborn child. The

arson served no purpose and had no explanation other than to cover up the deaths and to

complicate an autopsy.” (State’s Lodging B-6, p. 231.) Judge Brudie concluded: “This

Court agrees with the testimony of Kovis, Barker, and Clark, that had Parks gone to trial



MEMORANDUM DECISION AND ORDER - 28
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 29 of 40




he would have likely been convicted on both counts of first degree murder, resulting in

the mandatory sentence of life in prison.” (Id.)

       As to Dr. Arden’s disputes regarding the pathology evidence, the Idaho Court of

Appeals found the following facts. Petitioner asserts that the italicized portions of the

statement constitute unreasonable findings of fact:

                      Moreover, the district court concluded that Parks had
              merely alleged that counsel may have discovered a weakness
              in the State's case. Parks supported his ineffective assistance
              of counsel claim with an affidavit and report prepared by Dr.
              Jonathan L. Arden, a consulting practice based in northern
              Virginia, after Dr. Arden had reviewed the State pathologist's
              report. Dr. Arden also testified at the hearing on Parks'
              petition for post-conviction relief. The district court
              concluded that Dr. Arden's findings did not directly
              contradict the State pathologist's findings. Like the State's
              pathologist, Dr. Arden concluded that Sarah was dead before
              the fire started but that asthma was not the cause of death. The
              court also noted that although Dr. Arden took issue with the
              pathologist's ultimate conclusion that Sarah's death resulted
              from “probable” suffocation or strangulation, Dr. Arden
              ultimately opined that “in the absence of another obvious
              type of trauma to explain her death (e.g., a gunshot wound), it
              is reasonable to consider some form of asphyxiation as
              having caused her death.” There is a fine distinction between
              the State pathologist's conclusion that Sarah's cause of death
              was “probable” suffocation or strangulation and Dr. Arden's
              conclusion that it was reasonable to consider some form of
              asphyxiation as having caused Sarah's death. Nevertheless,
              Dr. Arden failed to propose an alternative cause of Sarah's
              death. Therefore, Parks failed to establish that the
              inadequacies he has complained of would have made a
              difference in the outcome of the proceeding.

(State’s Lodging C-4, p. 6.)

       Petitioner has merely highlighted the portions of the record that support his

arguments; he has not shown that the Idaho Court of Appeals made unreasonable or even

MEMORANDUM DECISION AND ORDER - 29
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 30 of 40




erroneous findings of fact. The state court obviously is not using the term the

[pathologists’] findings as a legal term of art. Rather, the essence of Judge Brudie’s

decision was that—despite the pathologists’ differences of opinion—the least common

denominators between Dr. Arden and Dr. Reynolds were that (1) Sarah was dead before

the fire started, (2) Sarah did not die of asthma-related conditions, and (3) because there

were no other clear explanations for her death, it was reasonable to consider that Sarah

could have died from suffocation or strangulation—the effects of which could have been

obliterated by the perpetrator’s purposeful act of burning Sarah’s body. Those least

common denominators are clear from the record.

       Petitioner overstates Dr. Arden’s opinions about the lack of evidence of

strangulation—for example, the hyoid bone is not always broken in a strangulation, the

tongue is not always bitten, and the voicebox is not always damaged, as Petitioner

asserts. (See State’s Lodging B-8, pp. 54-74.) In fact, if looking at this case in hindsight,

as Petitioner urges this Court to do, Petitioner’s own vague memories tend to show he

strangled Sarah; therefore, Dr. Arden’s contrary opinions contradict other evidence that

Petitioner probably did strangle Sarah. Finally, the Court concludes that Petitioner’s

assertion that the Idaho Court of Appeals’ finding of fact that “Dr. Arden failed to

propose an alternative cause of Sarah's death” is erroneous—arguing that a conclusion of

“unknown cause of death” is an alternative cause of death—does not constitute a true

factual challenge; it is merely an argument, and an unpersuasive one at that, given that

both pathologists ruled out so many alternative causes of death.



MEMORANDUM DECISION AND ORDER - 30
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 31 of 40




       Upon its review of the record, this Court also agrees that, on the content of the

investigation and the evidence Petitioner’s counsel had gathered at the time of the

mediation (not to include whether Petitioner had revealed his recollections to Barker at

that time), they acted reasonably and adequately in advising Petitioner to accept the plea

agreement that lowered the charges from murder to manslaughter and removed the

possibility of a life sentence. Barker and Kovis firmly believed that voluntary

manslaughter was equal to the best result they could have gotten at trial on the two first

degree murder charges. (State’s Lodging C-4, p. 8; B-8, p. 302.) The legal expert agreed.

       Petitioner argues that, because Kovis said he was surprised that the offer was so

favorable, he should have suspected that the State had some weakness in its case of which

he was unaware. Petitioner also argues that there was little real evidence to show that

Petitioner premeditated the killing, other than the obvious explanation that it took

between three and five minutes to smother or strangle a person to death—a time period

long enough for contemplation to occur. However, it is just as likely that the prosecutors

came to the conclusion that manslaughter was a highly possible outcome, given that there

were no witnesses to the crime, that the conclusion of the autopsy report was arrived at

by process of elimination, and that the arson charge on top of the two manslaughter

charges would still yield a fixed term of years upon a plea agreement that would satisfy

justice. Both sides had some risk in going to trial, but Petitioner’s counsel did not want to

gamble on a life sentence, given the emotionally-charged complication of the fire.

       This Court also recognizes that an another emotionally-charged issue is that the

killing of Sarah caused the death of the baby—with Petitioner having been well-aware

MEMORANDUM DECISION AND ORDER - 31
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 32 of 40




that Sarah was pregnant, given that they had planned to find out the gender of the child

that very day. It was an autopsy, not an ultrasound, that revealed the child was a daughter.

Added to the baby’s death was the burning of her body. Again, Petitioner’s counsel were

wise in not proceeding to trial on these facts when they felt they were getting for their

client in mediation the best outcome the trial could have produced.

       The Idaho Court of Appeals drew upon McMann v. Richardson, 397 U.S. 759,

769-70 (1970), in which the United States Supreme Court discussed the “difficult

judgments” that must be made by counsel “[i]n the face of unavoidable uncertainty”

before a jury trial.” (State’s Lodging C-4, p. 7. n.4.) In McMann, the Court reasoned:

                     As we said in Brady v. United States, 397 U.S., at 756-
              757, 90 S.Ct., at 1473-1474, 25 L.Ed.2d 747, the decision to
              plead guilty before the evidence is in frequently involves the
              making of difficult judgments. All the pertinent facts
              normally cannot be known unless witnesses are examined and
              cross-examined in court. Even then the truth will often be in
              dispute. In the face of unavoidable uncertainty, the defendant
              and his counsel must make their best judgment as to the
              weight of the State's case. Counsel must predict how the facts,
              as he understands them, would be viewed by a court. If
              proved, would those facts convince a judge or jury of the
              defendant's guilt? On those facts would evidence seized
              without a warrant be admissible? Would the trier of fact on
              those facts find a confession voluntary and admissible?
              Questions like these cannot be answered with certitude; yet a
              decision to plead guilty must necessarily rest upon counsel's
              answers, uncertain as they may be. Waiving trial entails the
              inherent risk that the good-faith evaluations of a reasonably
              competent attorney will turn out to be mistaken either as to
              the facts or as to what a court's judgment might be on given
              facts.

                     That a guilty plea must be intelligently made is not a
              requirement that all advice offered by the defendant's lawyer
              withstand retrospective examination in a post-conviction

MEMORANDUM DECISION AND ORDER - 32
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 33 of 40




             hearing. Courts continue to have serious differences among
             themselves on the admissibility of evidence, both with respect
             to the proper standard by which the facts are to be judged and
             with respect to the application of that standard to particular
             facts. That this Court might hold a defendant's confession
             inadmissible in evidence, possibly by a divided vote, hardly
             justifies a conclusion that the defendant's attorney was
             incompetent or ineffective when he thought the admissibility
             of the confession sufficiently probable to advise a plea of
             guilty.

                     In our view a defendant's plea of guilty based on
             reasonably competent advice is an intelligent plea not open to
             attack on the ground that counsel may have misjudged the
             admissibility of the defendant's confession. Whether a plea of
             guilty is unintelligent and therefore vulnerable when
             motivated by a confession erroneously thought admissible in
             evidence depends as an initial matter, not on whether a court
             would retrospectively consider counsel's advice to be right or
             wrong, but on whether that advice was within the range of
             competence demanded of attorneys in criminal cases.

Id., 397 U.S. at 769–70 (emphasis added).

      The need to avoid judging in hindsight the reasonableness of an attorney’s pre-

plea performance was reiterated in Premo v. Moore:

                    Whether before, during, or after trial, when the Sixth
             Amendment applies, the formulation of the standard is the
             same: reasonable competence in representing the accused.
             Strickland, 466 U.S., at 688, 104 S.Ct. 2052. In applying and
             defining this standard substantial deference must be accorded
             to counsel's judgment. Id., at 689, 104 S.Ct. 2052. But at
             different stages of the case that deference may be measured in
             different ways.

                    In the case of an early plea, neither the prosecution nor
             the defense may know with much certainty what course the
             case may take. It follows that each side, of necessity, risks
             consequences that may arise from contingencies or
             circumstances yet unperceived. The absence of a developed
             or an extensive record and the circumstance that neither the

MEMORANDUM DECISION AND ORDER - 33
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 34 of 40




              prosecution nor the defense case has been well defined create
              a particular risk that an after-the-fact assessment will run
              counter to the deference that must be accorded counsel's
              judgment and perspective when the plea was negotiated,
              offered, and entered.

562 U.S. 115, 126 (2011) (emphasis added). The Court went on to reason:

                     A trial provides the full written record and factual
              background that serve to limit and clarify some of the choices
              counsel made. Still, hindsight cannot suffice for relief when
              counsel's choices were reasonable and legitimate based on
              predictions of how the trial would proceed. See Richter, 562
              U.S., at 107–108, 131 S.Ct. 770.

                       Hindsight and second guesses are also inappropriate,
              and often more so, where a plea has been entered without a
              full trial.... The added uncertainty that results when there is no
              extended, formal record and no actual history to show how
              the charges have played out at trial works against the party
              alleging inadequate assistance. Counsel, too, faced that
              uncertainty. There is a most substantial burden on the
              claimant to show ineffective assistance. The plea process
              brings to the criminal justice system a stability and a certainty
              that must not be undermined by the prospect of collateral
              challenges in cases not only where witnesses and evidence
              have disappeared, but also in cases where witnesses and
              evidence were not presented in the first place.

Id. at 132.

       Based on all of the foregoing, the Court concludes that the Idaho Court of Appeals

did not unreasonably apply the first prong of Strickland. Deference is required, because

the Idaho Court of Appeals decided the claim on the merits. The Court concludes that

Petitioner’s claim fails on the merits for lack of a showing of deficient performance of

counsel because they, in fact, engaged in a reasonable amount of pretrial discovery,

analyzed the evidence, came up with several different strategies, recognized a good deal


MEMORANDUM DECISION AND ORDER - 34
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 35 of 40




when they saw one, and overall rendered reasonably competent advice. Under the

deferential standard, relief is not warranted because fairminded jurists could disagree

with each other on the correctness of the state court’s decision.6

        Even though Judge Brudie did not reach the prejudice prong of Strickland, the

Idaho Court of Appeals addressed it. The Court of Appeals found no prejudice because

counsel “were both unequivocally clear that they would not have changed their

recommendation to accept the plea deal even if they had conclusions about the autopsy

report like those in Dr. Arden’s report before mediation.” (State’s Lodging C-4, p. 8.)

        While Dr. Arden disagreed with Dr. Reynolds’ procedures and causation analysis,

Dr. Arden agreed that the victims died before the fire started, that Sarah’s death was not

asthma-related, and that there was no other reasonable explanation for the cause of death.

Therefore, the opinion of Dr. Arden leads to no different conclusion than the autopsy

report of Dr. Reynolds, especially when combined with the other known facts. That the

fire obliterated evidence of strangulation, and that the fire obviously had been set for

exactly that purpose, would not have been well-received by any jury. This Court agrees

that Petitioner has failed to show that the lack of a defense pathology report prior to

mediation would have made any difference in the outcome of his case or would have

influenced him to plead not guilty, when his attorneys were convinced that he could have

done no better at trial.




6
  Alternatively, the Court is confident that this result would be the same under the de novo review
standard.

MEMORANDUM DECISION AND ORDER - 35
        Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 36 of 40




       To prevail under Strickland’s prejudice prong, a petitioner for federal habeas

corpus relief must demonstrate “a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59 (1985). Here, Petitioner declares, unconvincingly, that Dr.

Arden’s opinion provided him with better information about how Sarah died, whereupon

he would have resisted the plea bargain and opted for trial despite the critical evidence of

the fire—despite the many contrary lawyer and judge opinions expressed in this case to

date and despite his admission of responsibility for Sarah’s death as a result of his sudden

anger, expressed in his letter to the judge to support his reduction of sentence request.

       Based on all of the foregoing, the Idaho Court of Appeals did not unreasonably

apply the second prong of Strickland. Therefore, Petitioner’s claim independently fails on

the merits for failure to show prejudice resulting from his attorneys’ pretrial performance.

       2. Discussion of Claims 2 and 3

       Claim 2 is that trial counsel were ineffective for failing to retain an independent

forensic pathologist to investigate the cause of death during the sentencing phase. Claim

3 is that trial counsel were ineffective for failing to present a report of an independent

pathologist at the sentencing hearing. Petitioner relies again on Dr. Arden’s opinions,

summarized above. Judge Brudie denied this claim on post-conviction review, but it was

not raised on appellate review. (See State’s Lodgings B-6, p. 212 and C-1.)

       The Court begins by analyzing what was done by sentencing counsel. Petitioner’s

counsel hired Dr. Beaver to perform a psychological evaluation of Petitioner for

rehabilitation purposes. Dr. Beaver testified that Petitioner’s chances of being

MEMORANDUM DECISION AND ORDER - 36
         Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 37 of 40




rehabilitated were “excellent” and that, based on what was known about the area of

Intermittent Explosive Disorder (the State’s expert’s diagnosis) and the study of

individuals who have been released back into the community, that did not change his risk

analysis of Petitioner. (State’s Lodging B-2, p. 43-47, 90.)

         In the sentencing analysis, Judge Brudie noted: “I know Dr. Beaver’s background

and he’s an individual that has evaluated a great many people, and he’s not without hope

for your future and that’s – that is important to me.” (State’s Lodging B-2, p. 134.)

         Petitioner’s counsel advised him that taking responsibility for the deaths was

likely to yield a lesser sentence than not doing so. (State’s Lodging B-8, p. 387.)

Petitioner gave an allocution and took responsibility, but offered no explanation for the

arson.

                       There are no words for the horror I have caused. I can
                barely even handle thinking about it all. Sarah was beloved by
                most everyone who knew her. She was so outgoing, so very
                kind and thoughtful and so very beautiful. She touched the
                hearts and lives of many people.

                       So what I have brought has been so devastating to so
                many people, her friends, her co-workers, her students, all
                have been hurt so much. And her family, her dear, kind,
                lovely family, I tore the heart out of this wonderful family. I
                took Sarah away from us all and Sarah who always gave so
                much. I’m sorry. I’m so very sorry.

(State’s Lodging B-2, pp. 353-54.)

         Petitioner’s failure to adequately address what happened and why—contrary to

counsel’s advice to Petitioner—affected the trial court’s sentencing decision:

                       I look over the statements that you made to the
                presentence investigator and I – frankly, I don’t buy it. I’m

MEMORANDUM DECISION AND ORDER - 37
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 38 of 40




              fuzzy, I don’t buy it. I’m not sure. I don’t buy that statement
              of being half awake or pretty out of it. And the other thing
              that concerns me, I guess, is something Mr. Thompson talked
              about is that even on your explanation, I’m concerned once
              the manslaughter had occurred, I’m really concerned with the
              decision that allowed you to go to arson and that happened so
              fast. So that’s also another factor for me, Mr. Parks, that I
              guess you have not provided to me the understanding that I
              seek and certainly I don’t – I don’t think Sarah’s family has
              received the explanation that they would like.

(State’s Lodging B-2, pp. 132-33.)

       On post-conviction review, Judge Brudie rejected Petitioner’s argument that, at

sentencing, trial counsel should have tried to show the victims’ death was due to an

unknown cause by introducing a controverting pathology report, as follows:

              This Court would not have allowed a pathologist to testify
              that the cause of Sarah’s death was undetermined. The ship of
              guilt or innocence had sailed with the Court’s acceptance of
              Parks’ guilty pleas, so such testimony at sentencing would be
              irrelevant.

              The Court need only consider such evidence when it would
              cast an obvious doubt on whether the defendant is in fact
              guilty. See Fowler v. State, 109 Idaho 1002, 1005, 712 P.2d
              703, 706 (Ct. App. 1985). In the case before this Court, the
              testimony of Dr. Arden would not have cast obvious doubt on
              Parks’ guilt.

(State’s Lodging B-6, p. 210 (including footnote 10).)


       This Court concludes that not only did trial counsel perform free from harmful

error at the sentencing hearing, if Petitioner had heeded the counsel of his attorneys and

provided an explanation for the arson, he may have gotten a lighter sentence. Petitioner




MEMORANDUM DECISION AND ORDER - 38
       Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 39 of 40




has failed to show either deficient performance or prejudice, and, therefore, this

ineffective assistance of counsel sentencing claim fails on de novo review.


       3. Discussion of Alternative Procedural Default Argument

       Respondent alternatively argues that Claims 2 and 3 are procedurally defaulted for

failure to properly present them to the Idaho Supreme Court before including them in the

federal Petition. The Court agrees, but the point is moot because these claims have been

rejected on the merits.

                                           ORDER

       IT IS ORDERED:


       1. The Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED and DISMISSED

          with prejudice.


       2. The Court finds that its resolution of this habeas matter is not reasonably

          debatable, and therefore a certificate of appealability will not issue. See 28

          U.S.C. § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

          Petitioner files a timely notice of appeal, the Clerk of Court shall forward a

          copy of the notice of appeal, together with this Order, to the United States

          Court of Appeals for the Ninth Circuit. Petitioner may seek a certificate of

          appealability from the Ninth Circuit by filing a request in that court.




MEMORANDUM DECISION AND ORDER - 39
     Case 1:18-cv-00260-REB Document 16 Filed 03/31/21 Page 40 of 40




                                       DATED: March 31, 2021




                                       Honorable Ronald E. Bush
                                       Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 40
